Citation Nr: 1014830	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  03-29 112A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to July 
1967.  He served in the Republic of South Vietnam.

This appeal comes before to the Department of Veterans 
Affairs (VA) Board of Veterans' Appeals (Board) from a May 
2003 rating decision of the VA Regional Office (RO) in 
Chicago, Illinois, that declined to reopen a number of 
claims, including service connection for residuals of back 
injury.

In pertinent part of a November 2004 decision, the Board 
reopened the claim for service connection for residuals of 
back injury and remanded it for development.

In June 2008, the Board denied service connection for 
residuals of a back injury; however, in September 2009, the 
United States Court of Appeals for Veterans Claims (Court) 
remanded that decision.  

In a November 2007 rating decision, the Huntington RO granted 
service connection for PTSD and assigned a 50 percent initial 
rating.  The Veteran appealed for a higher initial rating.  
In a February 2009-issued rating decision, the RO granted a 
70 percent rating.  The Veteran has indicated satisfaction 
with the 70 percent rating.  Thus, the issue is no longer on 
appeal.   


FINDINGS OF FACT

1.  The Veteran received injuries in a May 1, 1967, jeep 
roll-over accident in South Vietnam.  

2.  Any low back injury due to a jeep roll-over accident in 
service did not develop into a chronic low back disorder.

3.  Probative medical evidence dissociates the current low 
back disorder from injury during active service.
CONCLUSION OF LAW

Residuals of a low back injury were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Upon receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and his representative of any information 
and any medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
VA must also inform the claimant of any information and 
evidence not of record that VA will seek to provide and that 
the claimant is expected to provide.  This notice must be 
provided prior to an initial unfavorable decision.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for service-
connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the March 2006 
notice letter did not timely provide the rating criteria or 
effective date provisions that are pertinent to the claim 
prior to the initial adverse decision, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned.  

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining service medical records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

A recent Joint Motion for Remand (hereinafter: the Joint 
Motion) notes that according to statute and regulation, VA 
will end its search for official records from a Federal 
department or agency only if VA concludes that the records 
sought do not exist or that further efforts to obtain those 
records would be futile.  Cases in which VA may conclude that 
no further efforts are required include those in which the 
Federal department or agency advises VA that the requested 
records do not exist or the custodian does not have them.  

In the Joint Motion, the parties stipulated that the June 
2008 Board decision is unclear as to whether the Appeals 
Management Center's (AMC's) attempt to obtain active duty 
inpatient records is the only attempt made by the AMC to 
retrieve those records, and if so, whether further attempts 
would be futile.  The Joint Motion then directs the Board to 
provide an adequate statement of reasons and bases regarding 
whether VA's duty to assist has been satisfied.  

The documents sought are hospital treatment records following 
a jeep roll-over incident in South Vietnam on May 1, 1969.  
While the service treatment records (STRs) of record do 
reflect treatment for other injuries while in South Vietnam, 
these STRs do not mention a low back injury.  In any event, 
two later-obtained medical opinions that address the service-
connection claim have conceded that the jeep roll-over 
accident did occur as reported.  Thus, the missing STRs are 
sought not for the purpose of documenting that a spine injury 
occurred, but rather, for the purpose of documenting the 
extent of that spine injury.  

The National Personnel Records Center (NPRC) supplied the 
Veteran's STRs and personnel files to the RO in August 1988, 
many years prior to the current claim on appeal.  (See claims 
files, Vol 5).  As noted in the Joint Motion, in November 
2004 the Board remanded the case to the AMC and requested 
that NPRC search for clinical reports from Pleiku Army 
Hospital, dated in May 1967.  (See claims file, Vol 7).  The 
Joint Motion notes that in December 2004, NPRC reported to 
the AMC that after searching, no pertinent record was found.  
(See claims files, Vol 9, Joint Motion, p. 3)

The claims files also reflect that VA has searched for 
pertinent post-service VA and private clinical reports.  For 
instance, in July 2004, the RO queried the VA system for all 
records of treatment since January 1, 1970.  (See claims 
files, Vol 3).  

In compliance with the Joint Motion, the Board confirms that 
VA has made two attempts to obtain any pertinent STR.  The 
first attempt was in August 1988 whereby the RO requested any 
STRs and the second attempt was in December 2004.  The 
December 2004 attempt was performed by the AMC (the Joint 
Motion notes that it is unclear whether the AMC had made more 
than one attempt to locate clinical records).  The Board now 
clarifies that VA has made two attempts to obtain STRs, once 
by the RO and once by the AMC.  

Because a Federal department or agency (in this case, the 
Federal agency is NPRC) has advised VA that the requested 
records do not exist or the custodian does not have them, the 
Board concludes that the records sought do not exist.  The 
above reasons and bases are in compliance with the Court's 
remand order of September 2009.  

The Board itself had previously remanded the case for 
development.  When the remand orders of the Board are not 
complied with, the Board itself errs in failing to ensure 
compliance.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In this case, all remand orders have been complied 
with.  All necessary development has been accomplished and 
adjudication may proceed without unfair prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2009).  

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; (2) 
medical evidence of current disability; and (3) medical 
evidence of a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The 
reasonable doubt doctrine is also applicable even in the 
absence of official records, particularly if the basic 
incident arose under combat, or similarly stressful 
conditions [emphasis added], and is consistent with the 
probable results of such known hardships."  Caluza, 7 Vet. 
App. at 509.  

Each disabling condition shown by service medical records, or 
for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Chronic diseases listed at 38 C.F.R. §§ 3.307, 3.309 are 
accorded special consideration for service connection.  Where 
a veteran served at least 90 days during a period of war or 
after December 31, 1946, and a listed chronic disease, such 
as arthritis, psychosis, hypertension, and/or other organic 
diseases of the nervous system, becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease will be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must 
consider the places, types, and circumstances of the 
Veteran's service, his unit's history, his service medical 
records, and all pertinent lay and medical evidence in the 
case.  More favorable consideration is afforded combat 
Veterans under 38 U.S.C.A. § 1154(b).  The Veteran's military 
decorations (see DD-214, claims files, Vol 5) do not 
conclusively establish participation in combat; however, his 
verified claim of coming under enemy attack does place him in 
combat.  VAOPGCPREC 12-99; Cohen v. Brown, 10 Vet. App. 128 
(1997).  The Veteran reported having survived machine-gun 
fire.  (See claims files, Vol 7).  Unit records obtained 
during post-traumatic stress disorder claim development do 
reflect that such an event occurred at his location.  

The STRs contain an October 1966 complaint of pain in the 
lumbar area of one month's duration that had gotten worse 
during the past seven to 10 days.  Physical examination 
revealed full range of motion with some muscle spasm.  Muscle 
sprain was diagnosed and heat was prescribed.  The spine was 
evaluated as normal on service separation examination in July 
1967.  The Veteran denied any recurrent back pain.

Post service private clinical data shows treatment for 
multiple complaints and disorders, including acute lumbar 
syndrome in October 1993 and a history of lumbar laminectomy 
in 1992 at the L4-L5 level.  Approximately one week prior to 
admission, the Veteran twisted his back and had increased 
pain.  X-rays showed disc space narrowing at the L4-L5 level.

The Veteran was afforded a VA examination in March 2003 (see 
claims files, Vol 9) during which he related a history of 
injury to his back in a jeep accident in 1967.  He stated 
that he had chronic back problems between military discharge 
and 1980s when he developed left foot drop.  He gave a 
history of surgery on his back in the late 1980s and a motor 
vehicle accident in 1992 or 1993.  The examiner noted that 
the Veteran was a poor historian.  The pertinent diagnosis 
was chronic low back pain.  The examiner stated that based 
upon reported history, the low back condition "is as likely 
as not related to his military service.  I do not have 
records of his lumbar surgery, and it is entirely conjecture 
as to the relative component of the back pain which may be 
related to the motor vehicle accident of 1992 or 1993."  

The above-mentioned medical opinion is persuasive, as it is 
based on reasonably correct facts and is supported by a 
rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008) (a medical opinion that contains only data and 
conclusions is accorded no weight); also see Reonal v. Brown, 
5 Vet.App. 458, 461 (1993) (medical opinion based upon an 
inaccurate factual premise has no probative value). 

The Veteran presented testimony before the undersigned 
Veterans Law Judge in April 2004 to the effect that he was a 
machine-gunner on a jeep in 1967 when the driver struck a 
civilian vehicle resulting in him being thrown approximately 
10 feet.  He testified that he was hospitalized for three to 
four days, lost a lot of blood, and believed he had lost 
consciousness.  He testified that he has had back problems 
since then.

Private clinical records from Family Practice Associates 
dated between 1977 and 2004 reflect that in June 1982 the 
Veteran had described "horrendous" back pain, and a "pressure 
feeling" in the kidney area.  However, the report does not 
mention active service.  Rather, it mentions a two-month 
period of gradual onset.  The assessment was simply low back 
pain.  (See claims files, Vol 9).  In July and August 1987, 
he reported that he had low back pain and that his left leg 
would "go to sleep" occasionally.  Id.  An assessment of 
acute lumbar syndrome was provided in August 1987.

Subsequent Family Practice Associates clinic notes show that 
in February 1990, the Veteran fell and felt severe pain in 
his low back.  A history of back strain five years before 
that had resolved with medication and rest was noted on that 
occasion.  The Veteran was reported to have stated that he 
had no other history of major back problems.  

An October 2005 VA compensation examination report (see 
claims files, Vol 7), reflects that the examiner had reviewed 
the pertinent medical history and had noted that the STRs 
showed a history of low back pain in October 1966 and a motor 
vehicle accident in May 1967.  The STRs indicated blunt 
trauma to the left abdomen and left flank with abrasions and 
contusions of the pelvis.  The examiner then noted that the 
first mention of back problems was in June 1987 and that low 
back pain is documented at various times after 1987.  
Following examination in October 2005, the impressions 
included chronic low back pain and status post lumbar 
laminectomy with resolution of foot drop.  The examiner 
concluded that it is less likely than not that the current 
back condition was a complication of the motor vehicle 
accident in May 1967.  The rationale is that the reported 
early history of back pain was intermittent and not the 
consistent with a significant trauma to the spine in a motor 
vehicle wreck.  The examiner noted especially that the 
Veteran was pain-free on leaving the military in July 1967 
and that there was no mention of back pain in the medical 
records for 20 years.  It was also noted that the Veteran had 
been employed post-service for some years in manual labor 
which increased the chances of degenerative changes of the 
lumbar spine.

This October 2005 VA negative medical opinion has incorrectly 
dated the first documented post-service complaint of low back 
pain in 1987, whereas the record clearly shows a 1982 
complaint of "horrendous back pain."  However, the October 
2005 opinion correctly notes that the spine was found to be 
normal at separation, a fact which the examiner found 
inconsistent with the Veteran's report of continuous back 
pains since the jeep roll-over.  The overlooked 1982 
treatment report specifically mentions that the low back pain 
had been of gradual onset over the recent two months.  The 
rationale of the October 2005 opinion, that the back pains 
had not been consistent since 1967, remains valid, as the 
underlying facts are reasonably accurate, notwithstanding the 
5-year error in the first post-service pain notation.  

Although the Veteran has provided a history that includes 
continuous back pains dating to active service, it has been 
noted that he is a poor historian.  The Board therefore will 
accord the Veteran's testimony little weight.  Overall, the 
October 2005 negative opinion is more persuasive than is the 
March 2003 opinion.  This is because the October 2005 opinion 
correctly notes that the Veteran had a normal spine at the 
time of separation from active service.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  The claim for service connection for 
residuals of a back injury must be denied.


ORDER

Service connection for residuals of a back injury is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


